Citation Nr: 1041564	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his August 2010 substantive appeal, the Veteran requested an 
opportunity to present testimony before a Veterans Law Judge 
during a video-conference hearing.  Hence, the RO must schedule 
the Veteran for a videoconference hearing.  38 C.F.R. §§ 20.700, 
20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before a Veterans Law 
Judge consistent with his August 2010 
request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


